Order entered June 6, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00126-CV

                                SHEIK TEHUTI, Appellant

                                             V.

                     TRANS-ATLAS FINANCIAL, ET AL., Appellees

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-06496-C

                                         ORDER
         We GRANT appellant’s June 4, 2014 motion to file an amended brief. We ORDER the

amended brief tendered to this Court by appellant on June 4, 2014 filed as of the date of this

order.


                                                    /s/   ADA BROWN
                                                          JUSTICE